Electronically Filed
                                                        Supreme Court
                                                        SCPR-12-0001080
                                                        26-DEC-2012
                                                        10:32 AM
                         SCPR-12-0001080

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               IN RE LIZA TAI-LUN TOM, Petitioner.


                        ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of Petitioner Liza Tai-Lun Tom’s
petition to resign and surrender her license to practice law in
the State of Hawai#i, filed pursuant to Rule 1.10 of the Rules of
the Supreme Court of the State of Hawai#i (RSCH), and of the
affidavits and exhibits in support thereof,
          IT IS HEREBY ORDERED that the petition is granted.
          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),
that Petitioner shall comply with the notice, affidavit, and
record requirements of RSCH Rule 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the
name of Petitioner Liza Tai-Lun Tom, attorney number 7364, from
the roll of attorneys of the State of Hawai#i, effective with the
filing of this order.
          DATED:   Honolulu, Hawai#i, December 26, 2012.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ Sabrina S. McKenna
                               /s/ Richard W. Pollack